Citation Nr: 0326629	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to extension of a temporary total 
convalescence evaluation beyond April 30, 2002, pursuant to 
the provisions of 38 C.F.R. § 4.30 (2002).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
cervical strain, status post cervical fusion of the C4-6 
levels as a postoperative residual of surgery performed by 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from January 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to 
extension of a temporary total convalescence evaluation 
beyond January 31, 2002 pursuant to provisions of 38 C.F.R. 
§ 4.30.  

Although in a November 2002 rating decision, the RO granted a 
temporary total evaluation pursuant to the provisions of 
38 C.F.R. § 4.30 to May 1, 2002, based on a Decision Review 
Officer's decision, the veteran was still in disagreement and 
perfected his appeal.  

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
cervical strain, status post cervical fusion of the C4-6 
levels as a postoperative residual of surgery performed by VA 
is addressed in the remand section of this decision.


FINDING OF FACT

The veteran is not shown to have been in need of 
convalescence or have severe residuals as the result of his 
excision and re-excision of a pilonidal cyst beyond April 30, 
2002.


CONCLUSION OF LAW

The criteria for extension of a temporary total convalescence 
evaluation beyond April 30, 2002 based on surgery in August 
2001and postoperative convalescence and residuals are not 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an April 1975 rating decision the RO granted entitlement 
to service-connection for scar due to excision of pilonidal 
cyst, asymptomatic evaluated as noncompensable (zero percent 
disabling) effective from February 1975.  

After review of VA treatment records showing symptomatology 
and a surgical procedure, in a May 1991 rating decision the 
RO granted a 10 percent disability evaluation from November 
1990, a temporary total evaluation from December 1990 
pursuant to the provisions of § 4.30 and a noncompensable 
evaluation from February 1991.  A request for an extension of 
a temporary total evaluation was initially denied.  

The veteran disagreed and requested an extension to March 14, 
1991.  After review of additional medical records, in a 
November 1992 rating decision the RO granted an extension of 
temporary total benefits under 38 C.F.R. § 4.30 through April 
30, 1991.  A noncompensable evaluation was assigned effective 
May 1, 1991. 

In September 2001 the veteran notified VA that he had surgery 
for a recurrence of a pilonidal cyst in August 2001.  As his 
doctors had told him that healing might take 5 to 6 months, 
he requested a temporary total rating for a period of 
convalescence. 

After review of treatment records from September 2001 through 
January 9, 2002, in a February 2002 rating decision, the RO 
assigned an evaluation of 100 percent effective August 31, 
2001 based on surgical or other treatment requiring 
convalescence.  A noncompensable evaluation was assigned 
under Diagnostic Code 7803 effective from February 1, 2002.  


VA treatment records show that a re-excision of the pilonidal 
cyst was performed in February 2002.  He was treated post-
operatively for a small arterial bleeder and was sent home.  
He was left with a large open wound that was packed initially 
and approximately a month later a dry dressing was placed 
over it.  He did dressing changes four times a day.  There 
was some mild drainage.  In March 2002 the cyst excision site 
was clean, but still draining.  There were no signs of 
infection.  On evaluation in April 2002, the examiner noted  
that the pilonidal cyst was without abscess and was resolved.

The veteran was seen in May 2002 for a wound check at which 
time the pilonidal re-excision site was almost fully 
granulated.  He denied any new problems.  He did have a mild 
amount of pain when he sat for an extended amount of time.  
There was no gross infection, no drainage, no erythema or no 
induration.  He was to return in three to four weeks and 
could cancel this appointment if he were not having any 
further problems and no further pain.

VA outpatient treatment records show that in June 2002 the 
veteran stated that he still had some discomfort and drainage 
but it was not too bad.  Examination showed some scar with a 
little bit of granulation tissue.  He was advised to try to 
keep hair out of the area and to give it more time.  He was 
to return to the clinic in approximately two months.   


Criteria

Section 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2) or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  




Total disability ratings (100 percent) for convalescence are 
granted for surgery for a service-connected disability 
necessitating at least one month of convalescence; or surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30 (2002). 

This initial grant of the temporary total rating for 
convalescence may be made for a period of time up to three 
months.  Thereafter, extensions up to three more months may 
be granted if convalescence is still required, the 
postoperative residuals are still severe, or one or more 
major joints are immobilized by a cast.  38 C.F.R. § 4.30 
(b)(1) (2002).  Extensions for periods up to six months 
following the initial six months convalescence may be granted 
if severe post operative residuals still remain or, one at 
least one major joint is still immobilized by a cast.  38 
C.F.R. § 4.30(b)(2), (3) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).





Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, ___ F.3d ___, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).  The RO provided 
the appellant a copy of the applicable rating decision and 
forwarding letter that in combination notified him of the 
basis for the decision reached.  The RO also provided the 
appellant a statement of the case and that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case. 

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records.  

In a July 2002 letter the RO notified the appellant of the 
provisions of the VCAA, the evidence necessary to establish 
entitlement for extension of the temporary total evaluation, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002). 

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


38 C.F.R. § 4.30 benefits

The veteran seeks entitlement to extension of a temporary 
total disability evaluation in accordance with 38 C.F.R. § 
4.30 for a period of convalescence following August 2001 
surgical treatment for excision of a pilonidal cyst with re-
excision surgery in February 2002.  

The purpose of a temporary total convalescence rating under 
38 C.F.R. § 4.30 is not to compensate a veteran for the 
average economic consequences of a service-connected 
disability (that is the function of the regular schedular 
rating), but instead to compensate a veteran for the almost 
total immobility or other such inconveniences, generally of a 
relatively short duration, resulting directly from surgical 
treatment of a service-connected disability.  The 
determinative factors are articulated in the regulation.

The veteran has been awarded a temporary total disability 
convalescence evaluation from September 2001 through April 
30, 2002, and seeks an extension.  

The VA outpatient treatment records do not show that severe 
post operative residuals still remain after April 30, 2002.  
When the veteran was seen in May 2002 the re-excision site 
was almost fully granulated.  He did have a mild amount of 
pain when he sat for an extended amount of time.  

Clinical findings were that there was no gross infection, no 
drainage, no erythema or no induration and the veteran denied 
any new problems.  The examiner felt that the veteran could 
cancel his next appointment that was to take place in three 
to four weeks unless additional problems presented or there 
were additional pain.  

The veteran did keep his June 2002 appointment, but reported 
only mild discomfort and drainage.  Examination showed some 
scar with a little bit of granulation tissue and he did not 
have to return for two months.  


Inasmuch as the competent medical evidence does not suggest 
that convalescence was still required, that the postoperative 
residuals were still severe after April 30, 2002, or that at 
least one major joint was still immobilized by a cast, the 
Board finds that an entitlement to an extension beyond April 
30, 2002 for an award of a temporary total convalescence 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 is 
not supported by the evidentiary record.  


ORDER

Entitlement to extension of a temporary total convalescence 
evaluation beyond April 30, 2002 pursuant to the provisions 
of 38 C.F.R. § 4.30 is denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice."  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b) which provides the claimant one year to submit 
evidence.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA on the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
cervical strain, status post cervical fusion of the C4-6 
levels as a postoperative residual of surgery performed by VA 
compels remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra, on the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for 
chronic cervical strain, status post 
cervical fusion of the C4-6 levels as a 
postoperative residual of surgery 
performed by VA. 

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



